Citation Nr: 1019498	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  09-16 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disorder.  

2. Entitlement to an initial compensable rating for acne of 
the face and back.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from February 1988 
to February 1992.  

These issues come before the Board of Veterans' Appeals 
(Board) on appeal from two different rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Winston-Salem, North Carolina.  In January 2007, the RO 
denied a claim for service connection for panic attacks with 
anxiety and depression.  This rating decision was confirmed 
and continued in July 2007 and January 2008.  In August 2009, 
the RO granted service connection for acne of the face and 
back with a noncompensable evaluation (effective March 11, 
2009).  

In February 2010, the Veteran testified before the 
undersigned at a Board hearing.  A copy of the transcript of 
the hearing has been associated with the file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

FINDINGS OF FACT

1. Resolving all reasonable doubt in favor of the Veteran, 
her currently diagnosed panic disorder with agoraphobia is 
related to service.  

2. The Veteran expressed her desire to withdraw her appeal of 
the claim of entitlement to an initial compensable rating for 
acne of the face and back in February 2010, before a decision 
by the Board was issued.  



CONCLUSIONS OF LAW

1. Panic disorder with agoraphobia was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).  

2. The appeal for a claim of entitlement to an initial 
compensable rating for acne of the face and back has been 
withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.204 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and to assist 

Without deciding whether the notice and development 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied for the Veteran's claim for 
service connection for PTSD, the Board concludes that the law 
does not preclude it from adjudicating this portion of the 
Veteran's claim.  The Board is taking action favorable to the 
Veteran by granting the claim.  A decision at this point 
poses no risk of prejudice to the Veteran.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The agency of original 
jurisdiction (AOJ) will be responsible for addressing any 
notice defect with respect to the rating and effective date 
elements when effectuating the award.  See, Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

Service connection claim  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2009).  

In addition to the general requirements for service 
connection, service connection for PTSD requires:  
(1) medical evidence diagnosing this disability in accordance 
with 38 C.F.R. § 4.125(a); (2) medical evidence of a link 
between current symptomatology and the claimed in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f) (2009).  If the diagnosis of a mental disorder 
does not conform to DSM-IV or is not supported by the 
findings on the examination report, the rating agency shall 
return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. § 4.125(a) (2009).  

For the in-service stressor, if the evidence establishes that 
a veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of a veteran's service, a veteran's 
lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f)(2) (2009).  

For a claim based on in-service personal assault, evidence 
from sources other than a veteran's service records may 
corroborate a veteran's account of the stressor.  38 C.F.R. 
§ 3.304(f)(4) (2009).  "Examples of such evidence include, 
but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy."  Id.  
Additionally, VA may submit evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.  

In adjudicating this claim, the Board must first assess the 
competence and then the credibility of a veteran.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In 
Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), the United 
States Court of Appeals for Veterans Claims (Court), citing 
Layno v. Brown, 6 Vet. App. 465, 469 (1994), emphasized that 
lay testimony is competent if it is limited to matters that 
the witness has actually observed and is within the realm of 
the witnesses personal knowledge.  See also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).  The Board is charged with the 
duty to assess the credibility and weight given to evidence.  
See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), 
cert. denied, 523 U.S. 1046 (1998).  

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2009).  

In Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed.Cir.2009), the 
Federal Circuit stated that an "examiner's statement, which 
recites the inability to come to an opinion, provides neither 
positive nor negative support for service connection."  In 
that case, the examiner specifically indicated that he could 
not relate the disability to service without resort to 
speculation.  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  

In May 2006, the Veteran filed a claim for panic attacks with 
anxiety and depression she stated began during service.  She 
stated she developed and was treated for panic attacks while 
serving on a submarine tender (ship) in the Navy.  Private 
medical records from April 2006 show the Veteran reported to 
her new primary care physician that she went to the emergency 
room (ER) twice over the weekend.  She stated initially she 
was at work and felt tingling and numbness on her left side.  
She returned to the ER due palpitations and chest pain during 
the second episode.  In a May 2006 follow up, she had another 
episode while at work.  Cardiac evaluations were negative, 
but she continued to wear an event monitor.  The physician 
felt the Veteran was probably having panic episodes because 
she described a detached feeling, had palpitations, and she 
was generally just given oxygen in the ambulance.  

During the pendency of the Veteran's claim, her diagnoses 
changed.  At one point, her diagnosis was questionable PTSD 
(June 2006).  In October 2006, she submitted a statement 
identifying "episodes of panic attacks or anxiety without an 
identifiable cause" as a stressor.  In December 2006, the 
Veteran submitted a stressor statement; asserting that she 
was assigned to work in the kitchen on the ship for 3 months 
and then 3 additional months.  She said a female petty 
officer started harassing her "by having me work late and 
picking on me."  She started getting depressed and having 
anxiety attacks.  She was placed in the medical ward for 
treatment.  After that, she had to hose down a peace group 
which was climbing on the ship and that she had "seen 
someone placed in the freezer after having a heart attack ..."  
She had nightmares and panic attacks ever since.  

In March 2007, P.L. and F.J. submitted statements for the 
Veteran stating that a protest group did often attempt to 
climb aboard ships during the time that the Veteran was 
serving on a submarine tender.  F.J. stated that typically 
during such an incident "the fire hose party" would be 
called in and would hose with water persons who attempted to 
climb the ship.  "For a new military individual who just 
reports on a ship this can be traumatic."  

An April 2007 letter from B.H. stated she knew Veteran and 
served with her on the same ship in 1989.  They were also 
roommates off the ship.  B.H. remembered the Veteran working 
in the kitchen and having to be part of a group that had to 
hose a protest group off the boat.  The Veteran talked a lot 
about that incident.  B.H. recalled a Chief who "had it 
out" for both of them and was a strict disciplinarian.  This 
Chief committed suicide and they attended his viewing 
together.  B.H. remembered a Second Class Petty Officer who 
had a personal conflict against the Veteran and would assign 
her unnecessary duties.  B.H. stated she recalled the Veteran 
being overall depressed while in the Navy.  She also 
mentioned the Veteran once fell in the water off the tug boat 
"and had to be rushed to medical."  She was treated and 
released the next day.  

Several service treatment records relate to this claim.  A 
September 1988 service treatment record shows the Veteran 
complained of chest pain while cleaning; an electrocardiogram 
was negative and the assessment was costochondritis.  In 
October 1988, a record shows the Veteran told medical 
personnel she was getting onto the liberty boat when she hit 
the shin of her right leg.  The assessment was soft-tissue 
injury to the right shin.  There is no mention of her falling 
overboard.  

A November 1988 service treatment record showed the Veteran 
was referred by the chaplain for suicidal ideation.  She also 
complained of insomnia and anorexia.  She reported a past 
spontaneous abortion in January 1988, one month before 
enlistment.  She joined the Navy to get away from problems, 
but Navy life was not as she expected.  Her social history 
was recorded and included one past elective abortion and past 
alcohol and marijuana abuse.  

A mental status examination found her to have a depressed 
mood and vague thought and speech.  Her judgment was mostly 
intact, but her insight into her problems was generally poor.  
She was assessed with unresolved suicidal/homicidal ideations 
and adjustment disorder with depressed mood from the January 
spontaneous abortion.  The alcohol and drug use was 
considered resolved.  She was placed on observation.  A day 
later she was doing much better and suicidal ideation 
resolved.  The doctor commented the situation "may have been 
manipulative attempt, but feel (sic) she became exasperated 
yesterday."  She was to return to duty, an "open door" 
policy with the doctor and chaplain was emphasized, and she 
contracted for safety.  

A January 1989 health status form shows that in reply to a 
question regarding "health changes," the Veteran wrote that 
her nerves had gotten bad.  The following month, she had a 
positive pregnancy test result.  In October 1989, she had a 
standard vaginal delivery (the birth certificate in the file 
has no father listed).  Her in-service performance record 
showed the Veteran was recommended for advancement at every 
step and continuously performed satisfactorily or better.  
Her marriage certificate shows she was married in July 1991.  
No deficiencies related to mental health were noted at 
separation.  

The Board finds that the evidence is in equipoise and service 
connection is warranted for panic disorder with agoraphobia.  
One of the most competent pieces of evidence in the file is 
an April 2009 VA examination report.  The report shows the 
Veteran's records and claim file was reviewed.  The Veteran 
was interviewed.  The report provides a factually accurate 
and articulate reason for why the Veteran has panic disorder 
with agoraphobia and why she does not meet the DSM-IV 
criteria for PTSD.  For these reasons, the VA examination 
report is probative.  Nieves-Rodriguez, 22 Vet. App. at 304.  
The examiner also explains why medical science cannot 
determine the etiology of the Veteran's panic disorder with 
agoraphobia.  This opinion is considered neither positive nor 
negative evidence under Fagan, 573 F.3d at 1289.  As a result 
the Board will resolve doubt and grant service connection for 
panic disorder with agoraphobia.  

The Veteran related her past mental health treatment, 
including a hospitalization in 1992 for a reported pill 
overdose (suicide attempt).  She had problems with anxiety, 
agoraphobia and panic attacks.  Other symptoms included 
avolition, fearfulness, worthlessness, and paranoia.  Growing 
up, she was impoverished as her parents had substance abuse 
problems and her father was incarcerated.  She described 
several incidents in service, including: hosing protesters to 
preclude them from boarding the ship; being admitted to the 
medical unit for several weeks; abusing alcohol; being 
claustrophobic while assigned to kitchen duty; falling off a 
tug boat and being rescued; seeing the dead body of a fellow 
service member who died of a heart attack; attending the 
funeral of her Chief; and being raped and impregnated by 
another service member.  The rape led to the birth of her 
oldest daughter.  The Veteran said she only reported the rape 
to her fellow service member, B.H.  

The Veteran was diagnosed with panic disorder with 
agoraphobia.  She did not meet the DSM-IV criteria for a 
diagnosis of PTSD, although she did have some nightmares and 
intrusive thoughts of events.  Her most problematic symptoms 
were panic and anxiety.  Her difficulties with sleep were 
attributed to inconsistent sleep times and anxiety.  The 
examiner specifically pointed out that the full symptom 
cluster associated with PTSD was not met.  The examiner 
stated she could not determine without resorting to 
speculation whether the diagnosis of panic disorder with 
agoraphobia was caused by military experience or whether 
onset occurred during service.  

The examiner went on to explain that it was impossible to 
determine the genesis of the current symptoms because several 
contradicting statements made during the interview were not 
resolvable; the Veteran's report of what happened in service 
was questionable.  For example, the Veteran stated prior to 
service she had no physical, emotional or sexual abuse and/or 
any history of pregnancy, but the November 1988 service 
treatment record shows she reported joining the military 
following a spontaneous abortion in January.  She also 
reported an elective abortion at age 15.  In the interview, 
the Veteran denied a history of alcohol use pre-service, but 
in the November 1988 record she had a history of alcohol and 
marijuana use prior to service.  In the interview she 
reported a several week stay due to a suicide attempt; the 
November 1988 record shows she was kept overnight and then 
contracted for safety.  

The examiner also noted several discrepancies between how the 
Veteran characterized her social life and activities and how 
her life came across in her VA mental health treatment notes.  
In the interview she represented herself to have no friends, 
as sleeping to avoid stressors, and not being able to do 
housework.  VA medical records reference involvement in 
church and family activities.  At the VA examination, the 
Veteran stated she was unable to drive herself; a May 2009 VA 
record showed she was driving herself (she received a 
speeding ticket).  VA records also show the Veteran denied a 
past history of suicide attempts (see April and December 2009 
records) as well as past military sexual trauma (see July 
2006 record).  

While the Veteran has diagnoses of PTSD, as explained by the 
VA examiner, the Veteran is an unreliable historian.  She is 
competent to report her experiences, but her testimony and 
statements are assigned less weight.  Washington, 19 Vet. 
App. at 368-69.  All diagnoses of PTSD appear to stem solely 
from the Veteran's report.  This includes the November 2007 
Dr. Hoeper letter, which is the first time rape is mentioned 
in the file.  After examination, Dr. Hoeper diagnosed the 
Veteran with Axis I chronic PTSD and major depression.  Axis 
IV was "rape in Army."  Stressors listed for the first time 
were: attempting suicide with a drug overdose, having a 
"semi-nervous breakdown," and "Someone from the Air Force 
sexually harassed her and the 'forced sex' resulted in 
pregnancy."  In a February 2010 statement, Dr. Falcon 
diagnosed the Veteran with chronic PTSD secondary to military 
sexual trauma and traumatic experiences while in military as 
well as panic disorder.  Her other claimed stressors were 
noted.  Also in February 2010, the Veteran's treating VA 
doctor, Dr. Isiguen stated the Veteran has a diagnosis of 
PTSD and anxiety.  Given the Veteran's service treatment 
records, the lay statements, and the Veteran's inconsistent 
statements regarding what happened to her in service, the 
Board finds that service connection for panic disorder with 
agoraphobia is appropriate and a discussion regarding 
corroboration is unnecessary.  38 C.F.R. § 3.304(f).  

A complete review of the Veteran's file shows many 
inconsistencies in the Veteran's testimony and statements, 
only a few of which are highlighted in the April 2009 VA 
examination.  As the VA examiner stated, the noted 
contraindications in the file are not indications that the 
reported events did not take place, but they complicate the 
clinical picture.  The Veteran was treated for her mental 
health in service, had chest pain in service, reported "bad 
nerves" in service, and continues to have panic disorder 
with agoraphobia.  Resolving all doubt in favor of the 
Veteran, the Board concludes that service connection for 
panic disorder with agoraphobia is appropriate and finds 
38 C.F.R. § 3.303(d) satisfied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

Initial increased rating claim

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request or by stating 
the intent to withdraw on the record at a hearing at any time 
before the Board promulgates a final decision on the matter 
in question.  See 38 C.F.R. § 20.204(b) (2009); Hanson v. 
Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn 
by a veteran, it ceases to exist; it is no longer pending and 
it is not viable).  

The withdrawal of an appeal effectively creates a situation 
where there is no longer an allegation of error of fact or 
law with respect to the determination that had been 
previously appealed.  In such an instance, dismissal is 
appropriate.  See 38 U.S.C.A. § 7105(d) (West 2002).  

With regard to the claim for entitlement to an initial 
compensable rating for acne of the face and back, at the 
February 2010 Board hearing the Veteran and her 
representative made clear that the Veteran was withdrawing 
the acne issue on appeal.  (Transcript, p 2.)  As of February 
2010, the Board had not yet promulgated a final decision on 
the Veteran's appeal of that claim.  

The Veteran has clearly expressed his desire to terminate her 
appeal for entitlement to an initial compensable rating for 
acne of the face and back.  She has done so on the record at 
a hearing and the Board had not yet promulgated a decision on 
her appeal at the time of his request for withdrawal.  The 
legal requirements for a proper withdrawal have been 
satisfied.  38 C.F.R. § 20.204(b) (2009).  Further action by 
the Board on this issue is not appropriate and the Veteran's 
appeal is dismissed.  38 U.S.C.A. § 7105(d).  


ORDER

Service connection for panic disorder for agoraphobia is 
granted.  

The appeal for entitlement to an initial compensable rating 
for acne of the face and back is dismissed.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


